Green, J.
delivered the opinion of the court. The plaintiff in this case having made a deed of the land to the town, and delivered the sanie to the agents of the town, the vote of the town on the 10th March, 1830, to accept the land, vested the title to the land in the town absolutely. The deed was made by the plaintiff with a view to vest the land in the town; and when the town had voted to accept the land, the contract was executed, and the town became indebted to the plaintiff' for the price of the land, according to the terms on which the town agreed to accept the land.
The price was to be secured to the plaintiff by notes, to be made by the selectmen in the name of the to cm.
This contract thus made between the town ana the plaintiff could not be rescinded at the will of the town A town has no power to rescind a contract once legally made, any more than an individual has. 6 Cranch, 134, 135. It is, *256then, clear, that the vote of the town passed on 24th April, 1830, to reconsider the vote of the 10th March, if it could have any operation whatever, could not rescind the contract. And the vote of 8th March, 1831, was also without any legal effect in this respect.
With respect to the note on which this suit is founded, the rule is that when an authority is given by law to three or more persons, it may in general be executed by a major part of the persons to whom it is delegated.
But when individuals or corporations give an authority jointly to three or more persons, in order to bind the principal all the agents must act. Co. Litt. 112, b — 113 a ; and 181, b; and 113, a, note, 146; 3 Pick. 244 — 245; 6 do., 202 — 203 ; Comyn’s Digest, “ Attorney", c. 9, 10, 11.
The note was signed in this case by only two of the selectmen. The authority given by the town was not pursued, and thd note is void.
But indebitatus assumpsit lies for land sold and conveyed. 14 John. 210, Shepherd vs. Little; ibid 165 ; 17 Mass. R. 249, Wilkinson vs. Scott; 4 N. H. R. 232 ; 6 Cowen, 445, Gale vs. Nixon.
And this action may be sustained for that part of the price which was due when this suit was commenced. 5 N. H. R. 166 ; 1 H. Bl. 547, Rudder vs. Price; Andrews 370, Ashford vs. Hand; 3 Mass. R. 221, Cooley vs. Rose; 2 do. 283, Tucker vs. Randall.

Judgment for the plaintiff.